Citation Nr: 1026115	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  07-04 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a bilateral knee disorder, to 
include as secondary to low back strain.

2.  Entitlement to service connection for a right hip disorder, 
to include as secondary to low back strain.

3.  Entitlement to a disability rating greater than 40 percent 
for service-connected low back strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission






WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran served on active duty from January 1945 to November 
1946.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from decisions of April 2005 and May 2006 by the 
respective Department of Veterans Affairs (VA), Regional Offices 
(RO), in Houston, Texas and Cleveland, Ohio.

The Veteran seeks to reopen claims of entitlement to service 
connection for right and left knee disorders, last denied in 
October 2004.  The Veteran did not appeal the decision, and in 
order for VA to review the merits of the claim, the Veteran must 
submit new and material evidence.  The Board is required to 
address this issue despite the RO's findings.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 
F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issues have 
been captioned as set forth above.  In so doing, the Board has 
recharacterized the Veteran's separate applications to reopen the 
service connection claims as a single application to reopen a 
service connection claim for a bilateral knee disorder, to 
include as secondary to low back strain, for simplicity.

In a March 2003 Board remand, the Veteran's claims for (i) an 
increased rating for low back strain, then rated at 10 percent, 
and (ii) an effective date earlier than October 12, 1999, were 
sent to the RO/AMC for further development.  Before the directed 
development was accomplished, and/or a final Board determination 
issued on these claims, the Veteran submitted a July 2004 
statement withdrawing his appeals related to these claims, 
pursuant to 38 C.F.R. § 20.204.  Accordingly, the September 2001 
rating action addressing these claims became the date VA received 
the Veteran's withdrawal.  Id.  

The issues of (i) entitlement to service connection for a right 
hip disorder, to include as secondary to low back strain, and 
(ii) an increased rating claim for a low back strain, currently 
rated at 40 percent, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An October 2004 rating action denied the Veteran service 
connection for a bilateral knee disorder, to include as secondary 
to low back strain, finding there was no evidence that any such 
disorder was related to active service or any service connected 
disorder, to include low back strain.  

2.  Evidence added to the record since the October 2004 rating 
action does not relate to an unestablished fact necessary to 
substantiate the Veteran's service connection claim for a 
bilateral knee disorder, to include as secondary to low back 
strain, and does not raise the possibility of substantiating the 
claim.  


CONCLUSION OF LAW

Evidence added to the record since the October 2004 rating action 
is not new and material and the Veteran's service connection 
claim for a bilateral knee disorder, to include as secondary to 
low back strain, is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in December 2004, December 2005, July 
2007, and June 2009, the RO satisfied its duty to notify the 
Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(b) (2009).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to substantiate 
the claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  The foregoing correspondence also notified 
the Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006). 

The December 2005 letter also provided the Veteran with notice of 
what evidence and information was necessary to reopen his 
previously denied claim for service connection for a bilateral 
knee disorder and to establish entitlement to the underlying 
claim for the benefit sought on appeal.  See Kent v. Nicholson, 
20 Vet App 1 (2006).  

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(c) (2009).  Service treatment records have been 
associated with the claims file.  All identified and available 
treatment records have been secured.  The Veteran has been 
medically evaluated in conjunction with his claims.  Thus, the 
duties to notify and assist have been met.




Reopening service connection claims

Service connection may be granted for a disability resulting from 
an injury sustained or disease incurred in the line of duty or 
for aggravation of a pre-existing injury or disease in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2009).

The United States Court of Appeals for Veterans Claims (Court) 
has held that to prevail on the issue of service connection on 
the merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).   
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), 
and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

Prior unappealed decisions of the RO become final.  However, if 
new and material evidence is presented or secured with respect to 
the claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Once a denial of a claim of service connection has become final, 
it cannot subsequently be reopened unless new and material 
evidence has been presented.  38 U.S.C.A. § 5108.  "New" evidence 
is defined as evidence not previously submitted to agency 
decision-makers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening a Veteran's claim unless 
it is inherently false or untrue, or it is beyond the competence 
of the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
See also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

A review of the claims file reflects that an October 2004 rating 
action denied the Veteran's service connection claims for a 
bilateral knee disorder, to include as secondary to low back 
strain (then characterized as bilateral knee degenerative joint 
disease).  At this time, the RO considered the Veteran's service 
treatment records, private and VA treatment records, and VA 
examination reports, dated in November 2003 and June 2004.  Based 
on this evidence and the June 2004 VA examiner's opinion that the 
Veteran's "degenerative joint disease in both knees [was] not 
caused by, or a result of[,] his lumbar strain," the RO denied 
the Veteran's service connection claim for right and left knee 
disorders, to include as secondary to low back strain.  
Essentially, the RO concluded that any current bilateral knee 
disorder was not caused by, or related to, the Veteran's active 
service, or any service connected disorder, to include low back 
strain.  The Veteran did not appeal this October 2004 decision 
within the prescribed time, and it became final.  38 U.S.C.A. §§ 
7103(a), 7104(b) (West 2002).

Various pieces of evidence have been added to the record since 
the now final October 2004 rating action, denying the Veteran's 
service connection claim for a bilateral knee disorder, to 
include as secondary to low back strain.  The additional evidence 
includes additional private and VA medical treatment records, 
such as a June 2004 VA radiological report, an April 2005 private 
treatment record and a December 2008 VA radiological report, 
reflecting the Veteran's continued bilateral knee complaints and 
treatments.  While these records are new, in that they were not 
previously of record, none of these records provide, even an 
arguable, suggestion that the Veteran has a current bilateral 
knee disorder that was caused, and/or aggravated, by his period 
of active service or any service connected disorder, to include 
low back strain.  The Court has held that additional evidence 
which consists of records of post-service treatment that does not 
indicate that a condition is service-connected, is not new and 
material.  See Cox v. Brown, 5 Vet. App. 95, 99 (1993); see also 
Morton v. Principi, 3 Vet. App. 508, 509 (1992) (Observing that 
evidence of the appellant's current condition is not generally 
relevant to the issue of service connection, absent some 
competent linkage to military service).  The additional evidence 
demonstrates that the Veteran has continued to be treated for a 
bilateral knee disorder intermittently since service.   However, 
the additional evidence does not include a competent medical 
nexus of the currently diagnosed bilateral knee disorder to 
service, or to a service-connected disability.  This being the 
case, the private and VA treatment records, added to the record 
after the October 2004 rating action, are not material within the 
meaning of 38 C.F.R. § 3.156(a).  

A June 2009 VA examination report has also been added to the 
record.  This examination report contains the Veteran's account 
of his disorder, the examiner's report of the current nature of 
the Veteran's bilateral knee disorder and relevant X-ray 
findings.  Significantly, the examiner considered the 
aforementioned evidence and opined that no current bilateral knee 
disorder was caused by, and/or related to, the Veteran's active 
service or any service connected disability, to include low back 
strain.  In fact, the examiner specifically attributed the 
Veteran's current bilateral knee disorder to post service 
employment (as a firefighter and an ambulance driver) and age.  
Although this examination report is new, the examination opinion 
does not relate, or suggest, a current bilateral knee disorder is 
related to the Veteran's active service, and/or service connected 
low back strain.  This being the case, the aforementioned VA 
examination report is not material within the meaning of 
38 C.F.R. § 3.156(a).  

The Veteran has also submitted many statements, to include his 
May 2010 testimony, related to his bilateral knee disorder, 
conveying his belief that this disorder is related to his period 
of active service, and/or his service connected low back strain.  
These statements essentially reiterate the position he previously 
advanced, which was considered by the RO in the October 2004 
rating action.  Therefore, the Veteran's numerous statements do 
not present any new position related to his service connection 
claim and his statements are not new and material within the 
meaning of 38 C.F.R. § 3.156(a).  

In summary, the evidence added to the record since the final 
October 2004 rating action does not relate to an unestablished 
fact necessary to substantiate the Veteran's service connection 
claim and does not raise a reasonable possibility of 
substantiating that claim.  What was lacking in October 2004, and 
is still lacking, is evidence that the Veteran's bilateral knee 
disorder, to include as secondary to low back strain, was caused 
by, and/or is related to, his active service or a service 
connected disorder, to include low back strain.  Consequently, 
the evidence added to the record since the October 2004 rating 
action is not new and material.  

As new and material evidence has not been received to reopen the 
previously denied service connection claim for a bilateral knee 
disorder, to include as secondary to low back strain; the benefit 
of the doubt doctrine does not apply; and reopening the claim is 
not warranted.


ORDER

New and material evidence not having been received to reopen the 
service connection claim for a bilateral knee disorder, to 
include as secondary to low back strain, the Veteran's appeal is 
denied.


REMAND

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary, prior to the adjudication of the Veteran's service 
connection claim for a right hip disorder, to include as 
secondary to low back strain, and increased rating claim for a 
low back strain.

Presently, the Veteran's service connected low back strain is 
rated at 40 percent, and the Veteran maintains that this rating 
fails to accurately reflect the current severity of the disorder.  
During his May 2010 Board hearing, the Veteran provided sworn, 
competent and credible, testimony that his low back strain had 
increased in severity, since his June 2009 VA examination.  See 
Board Hearing Trans., pp. 16-18, May 17, 2010; see also Charles 
v. Principi, 16 Vet. App. 370, 374-75 (2002).

Further, in an increased rating claim of this nature, the Board 
must evaluate both the severity of the underlying orthopedic 
disorder and any associated objective neurological abnormalities.  
38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 1.  VA 
examinations, dated in January 2006 and July 2007, note that the 
Veteran had radicular symptoms but provided no information 
related to the severity, and/or possible cause, of any such 
disorder.  What is more, a July 2009 VA examination report 
diagnoses no neurological disorder at all.  For the foregoing 
reasons, the Board finds that there is currently insufficient 
evidence of record to properly evaluate the current severity of 
the Veteran's low back strain or to determine if there are any 
related neurological symptoms associated with this disorder, 
without improperly exercising independent medical judgment.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  As such, 
the Veteran should be provided another VA examination that 
provides information related to these issues.  

The Veteran also testified at his May 2010 Board hearing that he 
was to receive VA back treatment after the hearing; nevertheless, 
the most recent VA treatment record is dated in December 2009.  
See Board Hearing Trans., p. 17, May 17, 2010.  The Veteran has 
sufficiently notified VA of additional treatment records related 
to his low back strain that are not of record, and the record 
does not reflect sufficient attempts to obtain these records.  
Therefore, VA should undertake additional efforts to assist the 
Veteran attempt to obtain these records.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).

With respect to the Veteran's service connection for a right hip 
disorder, to include as secondary to low back strain, the Board 
finds that this claim is inextricably intertwined with his 
pending increased rating claim for low back strain.  Although, 
the January 2006 VA examiner provided an opinion suggesting there 
is no relationship between any right hip disorder and the 
Veteran's low back strain, and/or active service, an opinion was 
provided that the Veteran's right hip disorder might be 
aggravated by lower extremity neurological symptoms, providing 
another possible basis to establish this service connection 
claim.  See 38 C.F.R. § 3.310(a); see also, Allen v. Brown, 7 
Vet. App. 439 (1995).  However, as has been noted above, the 
Board has found that additional development, with respect to the 
neurological aspect of the Veteran's increased rating claim, is 
required.  The appropriate remedy in a situation of this nature 
is to defer adjudication of the Veteran's service connection 
claim until the development related to the Veteran's increased 
rating claim for a low back strain has been completed.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Therefore, the Board finds it 
inappropriate to adjudicate the Veteran's inextricably 
intertwined service connection claim for a right hip disorder at 
this time.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should request all VA 
treatment, and/or hospitalization, records, 
related to the treatment of the Veteran's (i) 
low back strain and (ii) any neurological 
disorder, dated from December 2009 to the 
present, and associate these records with the 
claims file.  Any negative response must be 
in writing and associated with the Veteran's 
claims file.

2.  After the above development has been 
completed and the relevant records and/or 
negative responses associated with the claims 
file, the RO/AMC shall afford the Veteran an 
appropriate VA spine examination.  The claims 
file and a copy of this Remand should be made 
available to, and reviewed by, the examiner, 
and such review noted in the examination 
report.  All tests and studies deemed 
necessary by the examiner should be conducted 
and associated with the claims file.  All 
findings and conclusions should be set forth 
in a legible report. 

The examiner is requested to indicate whether 
there is severe painful motion or weakness on 
motion, as well as to specifically record the 
range of motion of the Veteran's lower back 
(in degrees), and to indicate at what point 
motion becomes painful, including with 
repetitive use or on flare-ups.  To the 
extent possible, the examiner should express 
any functional loss in terms of additional 
degrees of limited motion of the low back.  
In addition, if possible, the examiner should 
state whether the low back disability has 
been productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms that require bed 
rest prescribed by a physician or treatment 
by a physician, and if so, the frequency and 
duration of those episodes.  Any signs of 
ankylosis or any other compatible disorder 
should be noted.

Additionally, the examiner should indicate 
whether the Veteran's low back strain results 
in any neurological symptoms or impairment, 
to include lower extremity radiculopathy.  

The examiner should further comment on the 
degree to which the Veteran's low back strain 
and other service-connected disorders affect 
his ability to secure or follow substantially 
gainful employment.   In providing the 
requested opinions, the examiner should 
specifically consider and address the medical 
opinions contained in the (i) January 2006 VA 
examination report, (ii) July 2007 VA 
examination report, and (iii) June 2009 VA 
examination report.   A complete rationale 
for any opinion expressed shall be provided.

3.  The RO/AMC shall then review the 
Veteran's claims file to ensure that the 
foregoing development actions have been 
conducted and completed in full, and that no 
other notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

4.  Thereafter, the RO/AMC shall readjudicate 
all of the Veteran's remanded claims, to 
include entitlement to service connection for 
a right hip disorder, to include as secondary 
to low back sprain.  If the benefits sought 
on appeal remain denied, the Veteran, and his 
representative, should be provided a 
Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claims for benefits, to include 
a summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


